Citation Nr: 1620820	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-26 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right ankle/foot disorder, to include as secondary to the service-connected lumbar scoliosis, right knee chondromalacia, or left knee strain, status post meniscus tear.

2.  Entitlement to service connection for lichen planus.

3.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for lumbar scoliosis.

4.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right upper extremity carpal tunnel syndrome. 

5.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left upper extremity carpal tunnel syndrome. 

6.  Entitlement to an effective date prior to February 11, 2010 for service connection for right upper extremity carpal tunnel syndrome. 

7.  Entitlement to an effective date prior to February 11, 2010 for service connection for left upper extremity carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's friend E.S.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1989 to May 1997, from June 2003 to December 2003, from April 2005 to June 2006, and from September 2008 to November 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied service connection for a right ankle disorder.  During the pendency of the appeal, the Veteran moved and the current agency of original jurisdiction (AOJ) is the VA RO in Seattle, Washington.  A claim for service connection for a right ankle disorder was received in October 2009.  

Claims for service connection for bilateral carpal tunnel syndrome and lichen planus were received in March 2010 and November 2010, respectively (both within one year of the Veteran's separation from active service).  An October 2012 rating decision denied service connection for lichen planus.  A November 2012 rating decision granted service connection for right and left upper extremity carpal tunnel syndrome and assigned a 10 percent initial disability rating for each extremity effective February 11, 2010 (the date the Veteran was first diagnosed with carpal tunnel syndrome).  

A December 2012 report of general information notes that the Veteran wanted to file "a claim for lower back pain and piercing spasms, [that] may be secondary to [the] current[ly] service connected scoliosis," which was construed as an increased rating claim for the service-connected lumbar scoliosis.  A July 2015 rating decision granted a 10 percent increased disability rating for the lumbar scoliosis effective December 27, 2012 (the date the increased rating claim was received by VA).

The Veteran originally filed a claim for service connection for a "right ankle condition."  However, at a February 2014 VA examination, the Veteran indicated that he sustained a right foot fracture, as opposed to a right ankle fracture, during service and he had meant to claim service connection for a right foot disorder.  The service treatment records note that the Veteran fractured the right tarsal-navicular bone during service in May 1993.  The tarsal bones, including the navicular bone, are located on the top of the foot near the ankle.  See Dorland's Illustrated Medical Dictionary 7, 94, 36, 1894 (31st ed. 2007).  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  By extension, this logic applies to the scope of any service connection claim.  As such, the Board has expanded the original service connection claim to include all right ankle and foot disorders (apart from the already service-connected bilateral pes cavus).  

Additional VA treatment records and March 2016 VA examination reports have been associated with the file.  While the most recent supplemental statement of the case (dated in August 2015) does not include review of this evidence, this evidence relates to the issue of an increased disability rating in excess of 10 percent for lumbar scoliosis that is being remanded below.  As such, the Veteran is not prejudiced by the Board's decision without AOJ consideration of this evidence in the first instance.  

In January 2016, the Veteran testified at a Board videoconference hearing at the local RO in Seattle, Washington, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.

A December 2012 report of general information notes that the Veteran wanted to file "a claim for lower back pain and piercing spasms, [that] may be secondary to [the] current[ly] service connected scoliosis."  A March 2016 VA examination report notes diagnoses of degenerative arthritis of the spine and intervertebral disc syndrome separate from the (service-connected) lumbar scoliosis.  While the March 2016 VA examiner opined that the intervertebral disc syndrome is less likely than not proximately due to lumbar spine scoliosis, the issue of service-connection for intervertebral disc syndrome and degenerative arthritis of the spine, as secondary to the service-connected lumbar scoliosis, has not been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of service connection for a right ankle disorder and an increased disability rating in excess of 10 percent for lumbar scoliosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction AOJ.





FINDINGS OF FACT

1.  At the January 2016 Board hearing and in a January 2016 written statement, before a Board decision was issued, the Veteran expressed the desire to withdraw the appeal for higher initial disability ratings for the right and left upper extremity carpal tunnel syndrome and an effective date prior to February 11, 2010 for the grant of service connection for right and left upper extremity carpal tunnel syndrome.

2.  The Veteran's currently diagnosed lichen planus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the issue of an initial disability rating in excess of 10 percent for right upper extremity carpal tunnel syndrome are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for the withdrawal of the substantive appeal as to the issue of an initial disability rating in excess of 10 percent for left upper extremity carpal tunnel syndrome are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for the withdrawal of the substantive appeal as to the issue of an effective date prior to February 11, 2010 for service connection for right upper extremity carpal tunnel syndrome are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for the withdrawal of the substantive appeal as to the issue of an effective date prior to February 11, 2010 for service connection for left upper extremity carpal tunnel syndrome are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for lichen planus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board is granting service connection for lichen planus, constituting a full grant of the benefit sought on appeal with respect to this issue and remanding the issues of service connection for a right ankle/foot disorder and an increased disability rating in excess of 10 percent for the lumbar scoliosis; therefore, no discussion of VA's duty to notify and to assist is necessary with respect to these issues.  

Further, as the withdrawn issues of initial disability ratings in excess of 10 percent for right and left upper extremity carpal tunnel syndrome and effective dates prior to February 11, 2010 for the grant of service connection for the same are decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  

Withdrawal of Appeal for Initial Ratings and Earlier Effective Date 
for 
Right and Left Upper Extremity Carpal Tunnel Syndrome

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on the record at the January 2016 Board hearing and in a January 2016 written statement, the Veteran withdrew the appeal for initial disability ratings in excess of 10 percent for right and left upper extremity carpal tunnel syndrome and effective dates prior to February 11, 2010 for the grant of service connection for the same; therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal further with respect to these issues, and they will be dismissed.

Service Connection for Lichen Planus

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The Veteran essentially contends that the currently diagnosed lichen planus first manifest during his last period of active service, while he was deployed to Iraq from November 2008 to August 2009, and that he has continued to have symptoms of lichen planus since service separation.  See November 2010 claim, April 2011 written statement, February 2013 notice of disagreement, March 2014 substantive appeal (on a VA Form 9), January 2016 Board hearing transcript at 10-15.

First the evidence demonstrates that the Veteran has current diagnosed lichen planus.  See May 2011 VA examination report.

Service treatment records from the Veteran's final period of active service (September 2008 to November 2009) do not reflect any complaint, diagnosis, or treatment of lichen planus or mouth sores, or otherwise reflect a reported history or findings of mouth sores.  While the absence of contemporaneous medical evidence may be one factor in determining credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").    

The evidence weighing in favor of the claim includes a December 2009 naval hospital treatment record (dated one month after the Veteran's separation from active service) noting white changes to the buccal mucosa over the left mandible.  On a December 2009 operative report (to remove the Veteran's tonsils), a military doctor noted that he had anticipated biopsying the buccal mucosa, but, during the surgery, he noted that much of the mucosal changes had resolved and biopsy was deferred.  

May 2010 private treatment records note that the Veteran was evaluated for white lesions bilaterally on the buccal mucosa.  A June 2010 private treatment record notes that a biopsy of the affected area revealed lichen planus.  At a May 2011 VA examination, the Veteran reported that the lichen planus first developed in October 2008 manifested by ulcer formation in his mouth.  The VA examiner noted that the Veteran had a weblike formation in the lower mouth. 

The Board finds that the Veteran has made credible statements that the lichen planus onset in service.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also November 2010 claim, April 2011 written statement, February 2013 notice of disagreement, March 2014 substantive appeal (on a VA Form 9), January 2016 Board hearing transcript at 10-15.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the lichen planus was incurred in active service; thus, the criteria for service connection for lichen planus have been met.  38 U.S.C.A. § 5107; 38 C.F.R.	 § 3.102.  


ORDER

The appeal for an initial disability rating in excess of 10 percent for right upper extremity carpal tunnel syndrome, having been withdrawn, is dismissed.

The appeal for an initial disability rating in excess of 10 percent for left upper extremity carpal tunnel syndrome, having been withdrawn, is dismissed.

The appeal for an effective date prior to February 11, 2010 for service connection for right upper extremity carpal tunnel syndrome, having been withdrawn, is dismissed.

The appeal for an effective date prior to February 11, 2010 for service connection for left upper extremity carpal tunnel syndrome, having been withdrawn, is dismissed.

Service connection for lichen planus is granted.


REMAND

Service Connection for a Right Ankle/Foot Disorder

The Veteran essentially contends that he fractured his right ankle/foot when he fell down a ladder during service in 1993 and has continued to have symptoms of right ankle pain and swelling since the in-service injury.  See November 2009 VA examination report, January 2016 Board hearing transcript at 3-5.  

November 2009 and February 2014 VA examination reports note that x-rays of the Veteran's right ankle were within normal limits.  The November 2009 VA examiner noted a "diagnosis" of a healed right talus fracture with subjective factors of occasional pain on the top of the foot when running and no objective factors.  The February 2014 VA examiner noted that there was no pathology to render a diagnosis of any current right ankle disabilities, but did diagnosis right foot metatarsalgia.  

The February 2014 VA examiner opined that the right foot metatarsalgia was less likely than not caused by the right ankle fracture during active service because, while the service treatment records contain x-ray reports of the right ankle noting a tarso-navicular fracture, physical examination at the time of the VA examination reflected a normal right ankle with full range of motion.  The VA examiner opined that the metatarsalgia is a result of progressive wear and tear of the right foot that was unrelated to the right ankle fracture that had no residuals upon physical examination or x-ray report.  The VA examiner did not opine whether the right foot metatarsalgia was otherwise related to active service apart from the in-service right ankle fracture.  The service personnel records and DD Forms 214 reflect that the Veteran has had multiple periods of active service that may have resulted in the "wear and tear" of the right foot that the VA examiner opined caused the metatarsalgia.  

With respect to whether the Veteran has a current diagnosed right ankle disability, at the January 2016 Board hearing, the Veteran testified that he continued to have right ankle pain, swelling, and inflammation since the original right ankle fracture during service in 1993.  See Board hearing transcript at 4-5.  The representative contended that the Veteran's current right ankle inflammation could be a manifestation of arthritis and, therefore, contended that the Veteran should be afforded a new VA examination.  

Further, alternatively, in a November 2015 written statement, through the representative, the Veteran contended that the right ankle/foot disability was aggravated by the service-connected lumbar spine and right and left knee disabilities.  No VA or private medical opinion is of record with an etiology opinion specifically addressing the question of whether the Veteran's claimed right ankle/foot disorders were caused or aggravated by the service-connected lumbar spine or right or left knee disabilities.  The Board finds that remand is required to obtain an additional medical opinion regarding this claim.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).          

Increased Rating for Lumbar Scoliosis

The Veteran is currently in receipt of service connection for lumbar scoliosis rated as 10 percent disabling effective December 27, 2012.  

December 2014 private treatment records note that the Veteran's lumbar spine "went out" and an MRI report reflected a large free-fragment disc herniation on the right at L5-S1 with caudal migration of the disc material.  The Veteran underwent lumbar spine surgery in 2015.  The March 2016 VA examination report notes that the Veteran has other lumbar spine disabilities beyond lumbar scoliosis, specifically intervertebral disc syndrome and degenerative arthritis of the spine.  The March 2016 VA examiner opined that the intervertebral disc syndrome is less likely than not proximately due to the lumbar spine scoliosis based on medical records containing x-ray and MRI reports of the lumbar spine in 2015 reflecting degenerative joint disease/disc bulging/protrusion/extrusion that was not found on x-ray of the lumbar spine in 2009.  

As noted above, the Board has referred the issue of service connection for intervertebral disc syndrome and degenerative arthritis of the spine to the AOJ for initial adjudication.  See also December 2012 report of general information.  As the only current service-connected lumbar spine disability is lumbar scoliosis, the Board finds that an additional VA examination report will help differentiate any physical symptoms or lumbar spine disorders that are not due to the service-connected lumbar scoliosis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).

Accordingly, the issues of service connection for a right ankle disorder and an increased disability rating in excess of 10 percent for lumbar scoliosis are REMANDED for the following action:

1.  Schedule a VA examination(s) to assist in determining the etiology of the claimed right ankle/foot disorder and the current severity of the service-connected lumbar scoliosis.  The VA examiner should review the claims folder.  All indicated tests and studies should be conducted.    

(A)  Right ankle/foot disorder:  The examiner should diagnose all right ankle and foot disabilities and then offer the following opinions with supporting rationale:

Does the Veteran have a currently diagnosed right ankle disability?  The VA examiner should note and discuss the Veteran's reports of right ankle pain, swelling, and inflammation.

Is it at least as likely as not (50 percent or greater probability) that each current right ankle or foot disability was incurred in or caused by active service?  In answering the question, the VA examiner should note and discuss the in-service right tarsal-navicular fracture.

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right ankle or foot disability was caused by the service-connected lumbar scoliosis,  right knee chondromalacia, or left knee strain, status post meniscus tear?

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right ankle or foot disability was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected lumbar scoliosis,  right knee chondromalacia, or left knee strain, status post meniscus tear?

(B)  Lumbar Scoliosis:

The VA should identify all current lumbar spine disabilities (diagnoses), and distinguish to the extent possible, between the symptomatology associated with the service-connected lumbar scoliosis versus that associated with all other identified non-service-connected lumbar spine disabilities.

If the examiner is unable to differentiate between the symptomatology attributed to the service-connected lumbar scoliosis and the symptomatology attributed to any and all other identified lumbar spine disabilities, he or she should so explicitly state.

2.  Then readjudicate the issues of service connection for a right ankle/foot disorder and an increased disability rating in excess of 10 percent for lumbar scoliosis in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


